Case 5:17-cv-04467-BLF Document 340 Filed 01/13/21 Page 1 of 4




         EXHIBIT 25
 Case 5:17-cv-04467-BLF Document 340 Filed 01/13/21 Page 2 of 4




                                             PAGES 1 - 70

                    UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

            BEFORE THE HONORABLE VIRGINIA K. DEMARCHI

FINJAN, INC., A DELAWARE           )
CORPORATION,                       )
                                   )
             PLAINTIFF,            )
                                   )
  VS.                              )        CASE NO. 17-CV-4467 BLF
                                   )
SONICWALL, INC., A DELAWARE        )
CORPORATION,                       )
                                   )        SAN JOSE, CALIFORNIA
             DEFENDANT.            )        TUESDAY
                                   )        OCTOBER 29, 2019
___________________________________)



  TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

                RECORDING    10:33 A.M. - 12:00 NOON

APPEARANCES:

FOR PLAINTIFF              KRAMER LEVIN NAFTALIS & FRANKEL LLP
                           990 MARSH ROAD
                           MENLO PARK, CALIFORNIA 94025
                       BY: JAMES R. HANNAH, ESQUIRE
                           AAKASH JARIWALA, ESQUIRE


FOR DEFENDANT               DUANE MORRIS LLP
                            1075 PEACHTREE STREET NE, SUITE 200
                            ATLANTA, GEORGIA 30309
                      BY:   ROBIN L. MCGRATH, ESQUIRE

                            DUANE MORRIS LLP
                            30 SOUTH 17TH STREET
                            PHILADELPHIA, PENNSYLVANIA 19103
                      BY:   JARRAD M. GUNTHER, ESQUIRE


TRANSCRIBED BY:    JOAN MARIE COLUMBINI, CSR #5435, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
      Case 5:17-cv-04467-BLF Document 340 Filed 01/13/21 Page 3 of 4        22




1               MR. GUNTHER:    YES.

2               THE COURT:    OKAY.    ALL RIGHT.   THANK YOU FOR THAT.

3               LET ME TURN TO THE PLAINTIFFS AND GET THEIR VIEWS ON

4    THAT ISSUE.   SO WILL IT BE MR. HANNAH?

5               MR. HANNAH:    YES, YOUR HONOR.     MAY IT PLEASE THE

6    COURT, THANK YOU.

7               THE COURT:    SO LET ME -- I WOULD LIKE TO GET YOUR

8    RESPONSE TO THE POINTS THAT HAVE BEEN MADE, BUT I WANT TO START

9    WITH THE BASIC QUESTION OF THE INFRINGEMENT THEORY.

10              IS THERE AN INFRINGEMENT THEORY THAT FINIGAN HAS THAT

11   THE GATEWAY PRODUCT AND THE ESA PRODUCT INFRINGE WITHOUT

12   CONNECTING TO ANY SANDBOX IN THE CLOUD?

13              MR. HANNAH:    SO IF I CAN -- IF I CAN BACK UP -- BACK

14   UP A LITTLE BIT?

15              THE WAY THAT THESE PRODUCTS WORK AND WHAT WE'VE

16   ACCUSED IS WE'VE ACCUSED THE GATEWAY BY ITSELF AS IT'S SOLD,

17   AND THEN THE ESA BY ITSELF AS IT'S SOLD, AND THEN CAPTURE ATP.

18   IT'S A SEPARATE PRODUCT.      SEPARATE, IT'S SOLD SEPARATELY.

19              THE GATEWAY BY ITSELF INCLUDES CLOUD AV AND GRID.

20   THAT COMES WITH THE GATEWAY PRODUCT.        I DISAGREE WHOLEHEARTEDLY

21   WITH WHAT COUNSEL JUST SAID THAT WOULD THE GATEWAY PRODUCT WORK

22   WITHOUT CLOUD AV AND GRID, ABSOLUTELY NOT.

23              (SIMULTANEOUS COLLOQUY.)

24              THE COURT:    JUST A MINUTE.     JUST SO I UNDERSTAND THE

25   TERMINOLOGY, CLOUD AV AND GRID ARE NOT SAME THING AS CLOUD AV



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
      Case 5:17-cv-04467-BLF Document 340 Filed 01/13/21 Page 4 of 4      28




1               MR. HANNAH:    RIGHT.    SO THAT'S THE CAPTURE -- I'M

2    SORRY.   SO ON THE BOX IS THE CLOUD -- THAT CLOUD AV AND THE

3    THREAT GRID INFORMATION, GOING FROM GRID TO THE CLOUD -- TO

4    THAT COMPONENT.

5               THIS BACK AND FORTH WHERE IT SAYS THE FILE VERDICT,

6    THAT IS WHEN YOU'RE ACTUALLY SENDING A FILE UP TO THE CLOUD,

7    AND THEN IT, IN TURN, WILL SEND INFORMATION BACK BASED ON

8    WHATEVER SANDBOXING THAT YOU DO THROUGH CAPTURE ATP.

9               THAT IS A SEPARATE PRODUCT.       THAT'S A SEPARATE

10   SERVICE THAT YOU PAY FOR.      THAT'S AN INTERACTION WHERE YOU'RE

11   CONNECTING TO THE CLOUD IN ORDER TO SEND INFORMATION UP AND GET

12   INFORMATION BACK.     YOU'RE NOT -- WHEN YOU BUY THE GATEWAY, FROM

13   WHAT I UNDERSTAND BASED ON THE INFORMATION WE HAVE SO FAR, YOU

14   DON'T GET THAT FUNCTIONALITY.       YOU HAVE TO PAY FOR THAT

15   FUNCTIONALITY WITH CAPTURE ATP.

16              THE COURT:    SO YOU'RE ACCUSING EVERYTHING EXCEPT THIS

17   INTERACTION WITH THE SONICWALL CAPTURE CLOUD SERVICE WHEN YOU

18   SAY "GATEWAY ONLY"?

19              MR. HANNAH:    GATEWAY OR ESA, CORRECT, BECAUSE THAT'S

20   THE FUNCTIONALITY YOU GET WHEN YOU BUY THE PRODUCT.

21              THE COURT:    ALL RIGHT.    SO NEXT QUESTION IS --

22              MR. HANNAH:    YES.

23              THE COURT:    IF THAT'S THE CASE, WHY DIDN'T YOU ACCUSE

24   IT IN THE FIRST PLACE?

25              MR. HANNAH:    I BELIEVE WE DID.      THAT'S THROUGHOUT OUR



                      JOAN MARIE COLUMBINI, CSR, RPR
                   RETIRED OFFICIAL COURT REPORTER, USDC
                               510-367-3043
